DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 62/656,252 (filed on 04/11/2018) under 35 U.S.C. 119(e) is acknowledged.

Election/Restriction

This application contains claims directed to the following patentably distinct species:

Species I, represented by Figure 1.
Species II, represented by figure 2.

The species I and II are independent or distinct because of various differences in the structural configuration and features of the sealed hydraulic tensioners in each said species. For example, the sealed hydraulic tensioner in species I comprise of a piston having a first axial length with a diameter and a shape that closely correspond to the diameter of the cylinder surface 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 4 appears to be generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics and/or structure as specified above. The species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one would not likely be applicable to another; and/or they are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph / 112(a).
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

During a telephone conversation with applicant’s representative Colin Cicotte (Attorney Registarion No. 63450) on 07/28/2019, a provisional election was made with traverse to prosecute the invention of species I (represented by Figure 1) and encompassing claims 1-2, 4-5, and 8-9. Affirmation of this election must be made by applicant in replying to this Office action. Claims 3, 6-7, and 10-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention (species II, represented by Figure 2).
Although, applicant selected claims 12-13 during the interview as being drawn to elected species I (represented by Figure 1), examiner has determined claim 12-13 to be directed to non-elected species II (represented by Figure 2) after reconsidering the limitations in claim 12. Specifically because, lines 3-5 and 10-12 in claim 12 explicitly recites, the outer surface of a piston having a substantially uniform diameter and a shape that conform to the cylinder surface of a cylinder, the piston including a low-pressure cavity and a high-pressure cavity, where at least one or more apertures are configured to communicate fluid between said low-pressure cavity and said cylinder. These features are exclusive to the non-elected species II (represented by Figure 2) as noted above; therefore, claims 12-13 are hereby withdrawn from further consideration. 

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: “46” (an outer seal surface of the piston seal 38 recited in Paragraph 0012) and “78” (substantially planar portion of the check valve member 76 recited in paragraph 0013). Corrected drawing sheets in compliance 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Figure 1 include the reference character “X”, which is not mentioned in the description. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities that requires appropriate corrections:
In page 6, line 4-5 (Paragraph 0013), the phrase “The check valve biasing member 76” should read “The check valve biasing member 62”.
In page 7, line 26-27 (Paragraph 0013), the phrase “the low-pressure chamber 58” should read “the low-pressure chamber 50”.

Claim Objections

Claims 1-2 and 8 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 14, the limitation “the aperture(s)” should read “the at least one or more apertures”
In claim 2, line 1-2, the limitation “comprising a piston seal fits into a receiving feature” should read “comprising the piston seal fitted into a receiving feature”.
In claim 8, line 4-5, the limitation “along a first axial length of the piston the outer surface of the piston closely conforms in shape” should read “along a first axial length of the piston, the outer surface of the piston closely conforms in shape”.
In claim 8, line 7-8, the limitation “along a second axial length of the piston the diameter of the outer surface of the piston” should read “along a second axial length of the piston,
In claim 8, line 17, the limitation “the aperture(s)” should read “the at least one or more apertures”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation “the holes” in line 6. There is insufficient antecedent basis for this limitation in the claim. It’s also unclear if the “holes” in line 6 is referring to the check valve aperture, the one or more apertures of the check valve member, or another distinct structural component/ feature of the check valve/ sealed hydraulic tensioner. For examination purposes, examiner is interpreting the “holes” as being the same feature as the one or more apertures on the check valve member; however, clarification by the applicant is required.  

Claim 9 recites the limitation “the holes” in line 6. There is insufficient antecedent basis for this limitation in the claim. It’s also unclear if the “holes” in line 6 is referring to the check 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Bongard et al. (U.S. PGPUB 2009/0247336A1 hereinafter referred to as “Bongard”).

In regards to claim 1, Bongard teach (Figures 1-3) a sealed hydraulic tensioner (hydraulic self-contained auto-tensioner 1) comprising: a cylinder (plunger bore 4, which is closed at the lower end by the end plug 7) having a cylinder surface (inner wall of the plunger bore 4) formed in a housing (hollow-cylindrical housing 2); a piston (tensioning plunger 3 composed of the plunger base 5 and the plunger rod 6) received by the cylinder (plunger bore 4); the piston (tensioning plunger 3) having an inner surface (inner peripheral wall of the hollow inner cavity defined by the axially extending hydraulic passage 19 and the recessed seat portion of the plunger base 5 that accommodates the check valve 20) forming a piston cavity (hollow inner cavity defined by the axially extending hydraulic passage 19 and the recessed seat portion of the plunger base 5 that accommodates the check valve 20), and an outer surface (outer wall of the tensioning plunger 3) that closely conforms in shape to the cylinder (plunger bore 4) for inhibiting the flow of fluid (hydraulic medium) between the outer surface of the piston (outer wall of the tensioning plunger 3) and the cylinder surface (inner wall of the plunger bore 4) (figure 1 clearly illustrate, the plunger base 5 and the plunger rod 6 of the tensioning plunger 3, both having a cylindrical shape that is substantially similar to the cylindrical shape of the inner wall of the plunger bore 4; where the diameter of the plunger base 5 being substantially same as the diameter of the plunger bore 4 such that the fluid flow between outer wall of the plunger base 5 and the inner wall of the plunger bore 4 is prevented); a tensioner biasing member (pressure spring 12) engaging the piston (tensioning plunger 3) and the cylinder (end plug 7 of the plunger bore 4) in order to force the piston (tensioning plunger 3) in an axial direction (direction of the axis ‘A’); a check valve (check valve 20) located in the piston cavity (hollow inner cavity defined by the axially extending hydraulic passage 19 and the recessed seat portion of the plunger base 5 that accommodates the check valve 20) for regulating fluid flow between a high-

In regards to claim 5, Bongard teach all intervening claim limitations as shown above. Bongard further teach (Figures 1-3), the piston (tensioning plunger 3) comprising a reduced diameter section (plunger rod 6).

In regards to claim 8, Bongard teach (Figures 1-3) a sealed hydraulic tensioner (hydraulic self-contained auto-tensioner 1) comprising: a cylinder (plunger bore 4, which is closed at the lower end by the end plug 7) having a cylinder surface (inner wall of the plunger bore 4) formed in a housing (hollow-cylindrical housing 2); a piston (tensioning plunger 3 composed of the plunger base 5 and the plunger rod 6) received by the cylinder (plunger bore 4); the piston (tensioning plunger 3) having an inner surface (inner peripheral wall of the hollow inner cavity defined by the axially extending hydraulic passage 19 and the recessed seat portion of the plunger base 5 that accommodates the check valve 20) forming a piston cavity (hollow inner cavity defined by the axially extending hydraulic passage 19 and the recessed seat portion of the plunger base 5 that accommodates the check valve 20), and an outer surface (outer wall of the tensioning plunger 3); the outer surface of the piston (outer wall of the tensioning plunger 3) closely conforms in shape to the cylinder surface (outer wall of the tensioning plunger 3) along a first axial length of the piston (along the plunger base 5 of the tensioning plunger 3) to inhibit the flow of fluid (hydraulic medium) between the outer surface of the piston (outer wall of the tensioning plunger 3) and the cylinder surface (outer wall of the tensioning plunger 3), while the outer surface of the piston (outer wall of the tensioning plunger 3) being less than the diameter of the cylinder (plunger bore 5) along a second axial length of the piston (along the plunger rod 6 of the tensioning plunger 3) (figure 1 clearly illustrate, the plunger base 5 and the plunger rod 6 of the tensioning plunger 3, both having a cylindrical shape that is substantially similar to the .

Claims 1-2, 5, and 8 are additionally rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Kimura et al. (U.S. Patent 4,708,696A hereinafter referred to as “Kimura”).

In regards to claim 1, Kimura teach (Figure 1) sealed hydraulic tensioner (tensioner illustrated in figure 1) comprising: a cylinder (cylinder 6 with the end assemblies 8 and 9) having a cylinder surface (inner wall of the cylinder bore defined by the cylinder 6, end assembly 8, and end assembly 9) formed in a housing; a piston (piston 10 and piston rod 7) received by the cylinder (cylinder 6 with the end assemblies 8 and 9); the piston (piston 10 and piston rod 7) having an inner surface (inner wall defined by the internal passage 20 and the recess 22) forming a piston cavity (internal passage 20 and recess 22), and an outer surface (outer wall of the piston 10 and the piston rod 7) that closely conforms in shape to the cylinder (cylinder 6 with the end assemblies 8 and 9) for inhibiting the flow of fluid (viscous hydraulic fluid/ oil) between the outer surface of the piston (outer wall of the piston 10 and the piston rod 7) and the cylinder surface (inner wall of the cylinder bore defined by the cylinder 6, end assembly 8, and end 

In regards to claim 2, Kimura teach all intervening claim limitations as shown above. Kimura further teach (Figure 1), the piston seal (oil seal 15) being fitted within a receiving feature (end assembly 8) formed in the cylinder surface (inner wall of the cylinder bore defined by the cylinder 6, end assembly 8, and end assembly 9).

In regards to claim 5, Kimura teach all intervening claim limitations as shown above. Kimura further teach (Figure 1), the piston (piston 10 and piston rod 7) comprising a reduced diameter section (piston rod 7).

In regards to claim 8, Kimura teach (Figure 1) a sealed hydraulic tensioner (tensioner illustrated in figure 1) comprising: a cylinder (cylinder 6 with the end assemblies 8 and 9) having a cylinder surface (inner wall of the cylinder bore defined by the cylinder 6, end assembly 8, and end assembly 9) formed in a housing; a piston (piston 10 and piston rod 7) received by the cylinder (cylinder 6 with the end assemblies 8 and 9); the piston (piston 10 and piston rod 7) having an inner surface (inner wall defined by the internal passage 20 and the recess 22) forming a piston cavity (internal passage 20 and recess 22), and an outer surface (outer wall of the piston 10 and the piston rod 7); the outer surface of the piston (outer wall of the piston 10 and the piston rod 7) closely conforms in shape to the cylinder surface (inner wall of the cylinder bore defined by the cylinder 6, end assembly 8, and end assembly 9) along a first axial length of the piston (along the piston 10) to inhibit the flow of fluid (viscous hydraulic fluid/ oil) between the outer .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bongard, in view of Hofmann et al. (U.S. PGPUB US 2011/0015013A1 hereinafter referred to as “Hofmann”) and Langenfeld et al. (U.S. Patent US 7,028,708B1 hereinafter referred to as “Langenfeld”).

In regards to claims 4 and 9, Bongard teach all intervening claim limitations as shown above. Bongard further teach (Figures 1-3), the check valve (check valve 20) comprising a check valve member (valve body/ ball) that is releasably biased (by the valve spring) into engagement with a check valve aperture (opening on the upper end of the valve retainer that is in communication with the axially extending hydraulic passage 19); wherein, the check valve member (valve body/ ball) prevents the flow of fluid (hydraulic medium) between the high-pressure chamber (pressure chamber 11) and the low-pressure chamber (hydraulic reservoir 15) when said check valve member (valve body/ ball) is biased into engagement with the check 
Whereas, Hofmann teach (Figure 1) a hydraulic tensioner (hydraulic tensioning system 1) comprising a check valve (overpressure valve 11); the check valve (overpressure valve 11) including a check valve member (valve plate 15) that is releasably biased (by the compression spring 14) into engagement with a check valve aperture (opening on the floor 17 of the valve housing 12) so as to prevent the flow of fluid through said check valve (overpressure valve 11); and the check valve member (valve plate 15) having a substantially planar portion (flat portion of the valve plate 15) (see also paragraphs 0015-0017); However, Hofmann also fail to disclose the check valve member (valve plate 15) having one or more apertures that permit a metered amount of fluid to pass through the check valve (overpressure valve 11), even when the check valve member (valve plate 15) is biased into engagement with the check valve aperture (opening on the floor 17 of the valve housing 12).
Nevertheless, Langenfeld teach (Figures 7-10) a check valve (valve 30) comprising a check valve member (relief poppet 40) that is releasably biased (by the relief spring 38) into engagement with a check valve aperture (opening 43 on the check poppet 42) so as to prevent the flow of fluid through said check valve (valve 30); the check valve member (relief poppet 40) having an aperture (bleed passage 41) that permit a metered amount of fluid to pass through the 
Accordingly, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to replace the ball-shaped check valve member of the check valve in Bongard’s sealed hydraulic tensioner with an plate-shaped check valve member similar to the check valve member in the check valve disclosed by Hofmann (which includes a substantially planar portion), and to configure the substantially planar portion of said plate-shaped check valve member with at least one aperture as suggested by Langenfeld. Such a modification would allow a small amount of fluid in the low-pressure chamber to flow into the high-pressure chamber though the at least on aperture on the check valve member in the check valve, even when said check valve member covers the check valve aperture on the check valve; which is advantageous in maintaining the fluid pressure within the high-pressure chamber at the appropriate amount in order to prevent the sudden inward axial movement of the piston.

Claims 4 and 9 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Kimura, in view of Hofmann and Langenfeld.

In regards to claims 4 and 9, Kimura teach all intervening claim limitations as shown above. Kimura further teach (Figure 1), the check valve (check valve assembly 27) comprising a check valve member (check valve ball 25) that is releasably biased (by spring 26) into engagement with a check valve aperture (opening at the lower end of the internal passage 20); 
However, Hofmann teach (Figure 1) a hydraulic tensioner (hydraulic tensioning system 1) comprising a check valve (overpressure valve 11); the check valve (overpressure valve 11) including a check valve member (valve plate 15) that is releasably biased (by the compression spring 14) into engagement with a check valve aperture (opening on the floor 17 of the valve housing 12) so as to prevent the flow of fluid through said check valve (overpressure valve 11); and the check valve member (valve plate 15) having a substantially planar portion (flat portion of the valve plate 15) (see also paragraphs 0015-0017); Yet, Hofmann also fail to disclose the check valve member (valve plate 15) having one or more apertures that permit a metered amount of fluid to pass through the check valve (overpressure valve 11), even when the check valve member (valve plate 15) is biased into engagement with the check valve aperture (opening on the floor 17 of the valve housing 12).
Nonetheless, Langenfeld teach (Figures 7-10) a check valve (valve 30) comprising a check valve member (relief poppet 40) that is releasably biased (by the relief spring 38) into engagement with a check valve aperture (opening 43 on the check poppet 42) so as to prevent the 
Consequently, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to replace the ball-shaped check valve member of the check valve in Kimura’s sealed hydraulic tensioner with an plate-shaped check valve member similar to the check valve member in the check valve disclosed by Hofmann (which includes a substantially planar portion), and to configure the substantially planar portion of said plate-shaped check valve member with at least one aperture as suggested by Langenfeld. Such a modification would allow a small amount of fluid in the low-pressure chamber to flow into the high-pressure chamber though the at least on aperture on the check valve member in the check valve, even when said check valve member covers the check valve aperture on the check valve; which is advantageous in maintaining the fluid pressure within the high-pressure chamber at the appropriate amount in order to prevent the sudden inward axial movement of the piston.
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654